Denied and Opinion Filed October 21, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01219-CV

                            IN RE ALFRED LEE STONE, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F-91-42452

                             MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Stoddart
                                   Opinion by Justice Francis
       Relator files this petition for writ of mandamus asking the Court to order the trial court to

rule on four post-conviction motions purportedly filed on November 1, 2014 and to withdraw an

order admitting certain expert testimony into evidence at relator’s 1991 trial.

       To establish a right to mandamus relief in a criminal case, relator must show the trial

court violated a ministerial duty and no adequate remedy at law exists. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Further, as the party seeking

relief, relator has the burden of providing the Court with a sufficient mandamus record to

establish his right to relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011)

(orig. proceeding) (Alcala, J. concurring); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding). The mandamus record before us does not include a certified or sworn copy of

the trial court’s docket sheet or other proof establishing relator filed the motions for which he

seeks orders and showing the trial court failed to rule on the motions.           TEX. R. APP. P.
52.3(k)(1)(a); TEX. R. APP. P. 52.7(a). Absent such a record, we cannot conduct a meaningful

review of relator’s claims. Lizcano, 416 S.W.3d at 863 (Alcala, J. concurring). As for the

request that we order the trial court to reverse an order admitting evidence at the 1991 trial, we

lack jurisdiction under article 11.07 of the Code of Criminal Procedure. TEX. CODE CRIM. PROC.

ANN. art. 11.07 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.

App. 1991) (orig. proceeding).

         Accordingly, we DENY the petition for writ of mandamus as to the request that we order

the trial court to rule and DISMISS the petition for writ of mandamus for want of jurisdiction as

to the request that we order the trial court to withdraw the order admitting expert testimony at

trial.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

161219F.P05




                                               –2–